Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 5, 2018

                                    No. 04-17-00368-CR

                                Preston Dewayne VANNOY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the County Court At Law No 2, Guadalupe County, Texas
                              Trial Court No. CCL-15-0780
                       Honorable Brenda Chapman, Judge Presiding


                                      ORDER

      The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief is
deemed filed.



                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court